Exhibit 10.13

FORM OF RESTRICTED STOCK UNIT AGREEMENT

CONAGRA FOODS 2006 STOCK PLAN

This Restricted Stock Unit Agreement, hereinafter referred to as the “Agreement”
is made on the                      between ConAgra Foods, Inc., a Delaware
Corporation (the “Company”) and the undersigned employee of the Company
(“Participant”).

1. Award Grant. The Company hereby grants Restricted Stock Units (“RSUs”, and
each such unit an “RSU”) to the Participant under the ConAgra Foods 2006 Stock
Plan (the “Plan”), as follows:

Participant:

Employee ID:

Number of RSUs:

Date of Grant:

Vesting Schedule: * Subject to early settlement upon termination as provided in
Paragraph 2

 

% Vested

  

Vesting Date

  

Settlement Date*

                 

Dividends: Dividend equivalents on the RSU will not be paid or accumulated.

IN WITNESS WHEREOF, the Company and the Participant have caused this Agreement
to be executed effective as of the date first written above. The Company and the
Participant acknowledge that this Agreement includes six pages including the
first page. The Participant acknowledges reading and agreeing to all five pages
and that in the event of any conflict between the terms of this Agreement and
the terms of the Plan, the Plan shall control. Capitalized terms used herein
without definition have the meaning set forth in the Plan.

 

CONAGRA FOODS, INC.     PARTICIPANT By:  

 

   

 

Date       Date

 

155



--------------------------------------------------------------------------------

2. RSU Settlement. (a) Subject to the Plan and this Agreement, if the
Participant has been in Continuous Employment with the Company through a
Settlement Date (as set forth in the schedule on Page 1), then the Company will
issue to Participant one share of Company common stock (“Common Stock”) on the
Settlement Date for each RSU subject to such Settlement Date. Notwithstanding
the foregoing, if the Participant’s Continuous Employment should be
involuntarily terminated due to position elimination or reduction in force (as
defined in the Company’s sole discretion) after a Vesting Date (as set forth in
the schedule on Page 1), but prior to the related Settlement Date, the Company
will issue shares of Common Stock following the termination of employment in
settlement of the RSUs that have vested as of the date of termination of
employment, and such date of termination of employment shall be the Settlement
Date for all purposes hereunder (this feature referred to herein as “Prorated
Vesting”). If the Participant shall die while employed by the Company, or a
subsidiary thereof, or if Participant terminates employment with the Company, or
a subsidiary thereof, upon Normal Retirement, all RSUs granted pursuant to this
Agreement shall become 100% vested and the Settlement Date shall be a date no
later than thirty (30) days after the qualifying event, subject to any deferral
on payment required by Section 409A of the Internal Revenue Code or other
applicable law.

(b) Participant Representation. As a condition to settlement of any RSUs, the
Company may require the Participant to make any representation and warranty to
the Company as may be required by any applicable law or regulation. All RSUs
shall be settled no later than thirty (30) days after the occurrence of the
payment event set forth herein, subject to any deferral on payment required by
Section 409A of the Internal Revenue Code or other applicable law.

(c) Payment of Taxes Upon Settlement. As a condition of the issuance of shares
of Common Stock upon settlement of RSUs hereunder, the Participant agrees to
remit to the Company at the time of settlement any taxes required to be withheld
by the Company under Federal, State or local law as a result of the settlement
of the RSUs. As a condition of the issuance of shares of Common Stock upon
settlement of RSUs hereunder, the Participant agrees that the Company will
deduct from the total shares vested a sufficient number of shares to satisfy the
minimum statutory withholding amount permissible.

(d) Cancellation of RSUs. Except as set forth in Paragraph 2(a) in the case of
death or Normal Retirement or Prorated Vesting, upon the Participant’s
termination of employment, RSU’s for which a Settlement Date has not occurred
shall immediately be forfeited without further consideration to the Participant.
Additionally, in the event Participant is terminated for cause prior to the
Settlement Date, all RSUs, whether vested or unvested, shall be immediately
forfeited without further consideration to the Participant.

3. Non-Transferability of RSUs. The RSUs may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Participant enter into any transaction for
the purpose of, or which has the effect of, reducing the market risk of holding
the RSUs by using puts, calls or similar financial techniques. The RSUs subject
to this Agreement may be settled during the lifetime of the Participant only
with the Participant. The terms of this Agreement, shall be binding upon the
beneficiaries, executors, administrators, heirs, successors and assigns
(“Successors”) of the Participant.

4. Stock Subject to the RSUs. The Company will not be required to issue or
deliver any certificate or certificates for shares to be issued hereunder until
such shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which outstanding shares of the same class
are then listed and until the Company has taken such steps as may, in the
opinion of counsel for the Company, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and state securities laws and regulations, in connection with the
issuance of such shares, and the listing of such shares on each such exchange.
The Company will use its best efforts to comply with any such requirements.

 

156



--------------------------------------------------------------------------------

5. Rights as Stockholder. The Participant or his/her Successors shall have no
rights as stockholder with respect to any shares covered by this Agreement until
the Participant or his/her Successors shall have become the beneficial owner of
such shares, and, except as provided in Section 6 of this Agreement, no
adjustment shall be made for dividends or distributions or other rights in
respect of such shares for which the record date is prior to the date on which
the Participant or his/her Successors shall have become the beneficial owner
thereof.

6. Adjustments Upon Changes in Capitalization; Change in Control. In the event
of any Common Stock dividend or Common Stock split, recapitalization (including,
without limitation, the payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to stockholders,
exchange of shares or similar corporate transaction or event involving the
Company, the Committee shall make equitable adjustment in the number of shares
subject to this Agreement, provided, however, that no fractional share shall be
issued upon subsequent settlement of the RSUs. In the event of a “Change of
Control” (as defined in the Plan) all of the RSUs shall become immediately
vested as provided pursuant to Section 12.5 of the Plan, and the date of the
Change of Control shall be a Settlement Date.

“Change of Control” shall occur upon any of the following dates:

(a) The date individuals who constitute the Board (the “Incumbent Board”) cease
for any reason during any 12 month period to constitute at least fifty percent
(50%) of the members of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(b) The date of consummation of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own 50% or more of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting
securities.

(c) The date that any one person, or more than one person acting as a group who
is not related to the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)((vii)(B), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 80 percent of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this Section, “more than one person acting as a group” is
determined under Treasury regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to the ownership in
that corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. In no event shall a
change of control occur under circumstances that would not constitute a “change
in the ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” as those terms are defined in regulations and other
applicable guidance issued under section 409A of the Code.

7. Notices. Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal Office in Omaha, Nebraska, Attention Corporate Compensation.
Each notice to the Participant or any other person or

 

157



--------------------------------------------------------------------------------

persons entitled to shares issuable upon settlement of the RSUs shall be
addressed to the Participant’s address and may be in written or electronic form.
Anyone to whom a notice may be given under this Agreement may designate a new
address by giving notice to the effect.

8. Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant’s Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Participant, his heirs and
legal representatives or Successors may have in respect to the Plan or this
Agreement.

9. Resolution of Disputes. Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.

10. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code and any regulations or notices
provided thereunder. The Company reserves the unilateral right to amend this
Agreement on written notice to the Participant in order to comply with such
section. It is intended that all compensation and benefits payable or provided
to Participant under this Agreement shall, to the extent required to comply with
Code Section 409A, fully comply with the provisions of Section 409A of the
Internal Revenue Code and the Treasury Regulations relating thereto so as not to
subject Participants to the additional tax, interest or penalties which may be
imposed under Section 409A. None of the Company, its contractors, agents and
employees, the Board and each member of the Board shall be liable for any
consequences of any failure to follow the requirements of Code Section 409A or
any guidance or regulations thereunder, unless such failure was the direct
result of an action or failure to act that was undertaken by the Company in bad
faith.

11. Amendment. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent.

12. Definitions.

(a) Continuous Employment with the Company. Continuous Employment with the
Company shall mean the absence of any interruption or termination of employment
with all Companies and the performance of substantial services. For purposes of
this Section 12(a), “Companies” shall mean the Company and any parent or
subsidiary of the Company which now exists or hereafter is organized or acquired
by the Company. Continuous Employment shall not be considered interrupted in the
case of sick leave, long term disability, military leave or any other leave of
absence approved by the Company or in the case of transfers between payroll
locations of the Company or between the Company, its parent or subsidiaries or
its successor.

(b) Normal Retirement. Normal Retirement shall mean a “Separation from Service”
with the Company on or after attaining age 65. The term “Separation from
Service” means the date that the Participant “separates from service” within the
meaning of Code Section 409A. Generally, a Participant separates from service if
and only if the Participant dies, retires, or otherwise has a termination of
employment with the Company, determined in accordance with the following:

(i) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so

 

158



--------------------------------------------------------------------------------

long as the Participant retains a right to reemployment with the Company under
an applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Company. If the period of leave exceeds
six (6) months and the Participant does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six (6) month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the Participant to be unable to perform
the duties of his or her position of employment or any substantially similar
position of employment, a twenty nine (29) month period of absence shall be
substituted for such six (6) month period.

(ii) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Agreement
pursuant to Treasury Regulation Section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Agreement.

(iii) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor except as provided in (ii) above) would
permanently decrease to no more than twenty (20) percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor, except as provided in (ii) above) over the immediately preceding
thirty six (36) month period (or the full period of services to the Company if
the Participant has been providing services to the Company less than thirty six
(36) months). For periods during which a Participant is on a paid bona fide
leave of absence and has not otherwise terminated employment as described above,
for purposes of this paragraph (iii) the Participant is treated as providing
bona fide services at a level equal to the level of services that the
Participant would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which a Participant is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this paragraph (iii) (including for purposes of
determining the applicable thirty six (36) month (or shorter) period).

(iv) As used in connection with the definition of “Separation from Service,”
Company includes the Company and any other entity that with the Company
constitutes a controlled group of corporations (as defined in section 414(b) of
the Code), or a group of trades or businesses (whether or not incorporated)
under common control (as defined in section 414(c) of the Code), substituting
25% for the 80% ownership level for purposes of both 414(b) and (c).

13. Notwithstanding anything (including any provision of the Agreement or Plan)
to the contrary, if a participant is a “Specified Employee”, payment to the
participant on account of a Separation from

 

159



--------------------------------------------------------------------------------

Service shall, in accordance with Treasury Regulation Section 1.409A-3(i)(2), be
made to the participant on the earlier of (a) the Participant’s death or (b) the
first business day (or within 30 days after such first business day) that is
more than six (6) months after the date of Separation from Service. A “Specified
Employee” is as defined under Internal Revenue Code Section 409A and Treasury
Regulation Section 1.409A-1(i). In the Company’s sole and absolute discretion,
interest may be paid due to such delay. Further, any interest will be calculated
in the manner determined by the Company in its sole and absolute
discretion. Dividend equivalents will not be paid with respect to any dividends
that would have been paid during the delay if the Common Stock had been issued.

 

160